Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21972 Name of Fund: BlackRock Preferred and Equity Advantage Trust (BTZ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Preferred and Equity Advantage Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 11/01/2007  01/31/2008 Item 1  Schedule of Investments BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Shares Industry Held Common Stocks Value Aerospace & Defense - 0.8% General Dynamics Corp. $ Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Air Freight & Logistics - 0.5% United Parcel Service, Inc. Class B Auto Components - 0.1% Johnson Controls, Inc. Automobiles - 0.3% General Motors Corp. Beverages - 1.0% Anheuser-Busch Cos., Inc. The Coca-Cola Co. PepsiCo, Inc. Biotechnology - 0.8% Amgen, Inc. (d) Biogen Idec, Inc. (d) Celgene Corp. (d) Genzyme Corp. (d) Gilead Sciences, Inc. (d) Capital Markets - 1.1% American Capital Strategies Ltd. The Goldman Sachs Group, Inc. Lehman Brothers Holdings, Inc. Morgan Stanley Chemicals - 0.7% Air Products & Chemicals, Inc. The Dow Chemical Co. E.I. du Pont de Nemours & Co. PPG Industries, Inc. Commercial Banks - 1.7% BB&T Corp. Comerica, Inc. KeyCorp National City Corp. Regions Financial Corp. U.S. Bancorp Wachovia Corp. Wells Fargo & Co. Commercial Services & Supplies - 0.0% Monster Worldwide, Inc. (d) Communications Equipment - 1.3% Ciena Corp. (d) Cisco Systems, Inc. (d) Corning, Inc. Motorola, Inc. QUALCOMM, Inc. Computers & Peripherals - 1.3% Apple Inc. (d) Dell, Inc. (d) EMC Corp. (d) Hewlett-Packard Co. International Business Machines Corp. SanDisk Corp. (d) Sun Microsystems, Inc. (d) 1 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Shares Industry Held Common Stocks Value Consumer Finance - 0.1% American Express Co. $ 443,880 Discover Financial Services, Inc. 660,625 1,104,505 Diversified Financial Services - 4.1% Bank of America Corp. 7,504,020 CME Group, Inc. 3,110,591 Citigroup, Inc. 6,843,350 JPMorgan Chase & Co. 4,902,405 UltraShort Financials ProShares 17,991,250 40,351,616 Diversified Telecommunication AT&T Inc. 7,685,957 Services - 1.6% Citizens Communications Co. 2,635,806 Embarq Corp. 1,590,030 Verizon Communications, Inc. 3,887,884 15,799,677 Electric Utilities - 0.6% American Electric Power Co., Inc. 578,205 Entergy Corp. 962,802 Exelon Corp. 1,737,132 FPL Group, Inc. 1,676,480 FirstEnergy Corp. 605,370 5,559,989 Electrical Equipment - 0.5% Emerson Electric Co. 2,826,704 Rockwell Automation, Inc. 1,955,786 4,782,490 Electronic Equipment & Instruments - 0.1% Tyco Electronics Ltd. 1,098,825 Energy Equipment & Services - 1.0% Baker Hughes, Inc. 694,751 National Oilwell Varco, Inc. (d) 2,674,212 Schlumberger Ltd. 1,403,556 Smith International, Inc. 2,706,055 Transocean, Inc. 2,373,904 9,852,478 Food & Staples Retailing - 0.8% CVS Caremark Corp. 1,934,199 Wal-Mart Stores, Inc. 4,370,592 Walgreen Co. 1,390,356 Whole Foods Market, Inc. 39,440 7,734,587 Food Products - 0.4% ConAgra Foods, Inc. 189,464 Kraft Foods, Inc. 1,669,166 Sara Lee Corp. 1,969,806 3,828,436 Health Care Equipment & Supplies - 0.6% Baxter International, Inc. 722,806 Becton Dickinson & Co. 2,145,944 Boston Scientific Corp. (d) 446,384 Covidien Ltd. 1,450,475 Zimmer Holdings, Inc. (d) 1,103,607 5,869,216 Health Care Providers & Services - 0.6% Aetna, Inc. 788,248 Express Scripts, Inc. (d) 1,653,505 Medco Health Solutions, Inc. (d) 1,352,160 UnitedHealth Group, Inc. 2,409,816 6,203,729 2 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Shares Industry Held Common Stocks Value Hotels, Restaurants & Leisure - 1.1% Carnival Corp. $ McDonald's Corp. Starbucks Corp. (d) Starwood Hotels & Resorts Worldwide, Inc. Wendy's International, Inc. Household Durables - 0.3% Black & Decker Corp. Fortune Brands, Inc. Lennar Corp. Class A Household Products - 0.7% The Procter & Gamble Co. IT Services - 0.2% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. (d) Industrial Conglomerates - 1.9% 3M Co. General Electric Co. Textron, Inc. Tyco International Ltd. Insurance - 1.4% The Allstate Corp. American International Group, Inc. (g) Hartford Financial Services Group, Inc. Lincoln National Corp. Marsh & McLennan Cos., Inc. The Progressive Corp. The Travelers Cos., Inc. Internet & Catalog Retail - 0.2% Amazon.com, Inc. (d) Internet Software & Services - 0.7% eBay, Inc. (d) Google, Inc. Class A (d) Yahoo! Inc. (d) Leisure Equipment & Products - 0.1% Eastman Kodak Co. Life Sciences Tools & Services - 0.1% Thermo Fisher Scientific, Inc. (d) Machinery - 0.7% Caterpillar, Inc. Cummins, Inc. Deere & Co. Media - 0.9% CBS Corp. Class B Comcast Corp. Class A The DIRECTV Group, Inc. (d) Viacom, Inc. Class B (d) Walt Disney Co. Metals & Mining - 0.5% Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Class B Multi-Utilities - 0.7% Ameren Corp. Consolidated Edison, Inc. Dominion Resources, Inc. Public Service Enterprise Group, Inc. 3 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Shares Industry Held Common Stocks Value Multiline Retail - 0.0% Family Dollar Stores, Inc. $ Target Corp. Oil, Gas & Consumable Anadarko Petroleum Corp. Fuels - 4.0% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Valero Energy Corp. XTO Energy, Inc. Paper & Forest Products - 0.3% International Paper Co. MeadWestvaco Corp. Weyerhaeuser Co. Pharmaceuticals - 3.1% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. (g) Wyeth Real Estate Investment Trusts (REITs) - 0.3% Equity Residential Plum Creek Timber Co., Inc. Semiconductors & Semiconductor Equipment - 1.2% Applied Materials, Inc. Intel Corp. Linear Technology Corp. Microchip Technology, Inc. National Semiconductor Corp. Nvidia Corp. (d) Texas Instruments, Inc. Software - 1.5% Autodesk, Inc. (d) Electronic Arts, Inc. (d) Microsoft Corp. Oracle Corp. (d) Specialty Retail - 0.2% Home Depot, Inc. Textiles, Apparel & Luxury Goods - 0.1% Coach, Inc. (d) VF Corp. Thrifts & Mortgage Finance - 0.3% Fannie Mae Freddie Mac Washington Mutual, Inc. 4 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Shares Industry Held Common Stocks Value Tobacco - 0.9% Altria Group, Inc. $ Reynolds American, Inc. UST, Inc. Total Common Stocks (Cost - $442,134,790) - 41.4% Preferred Securities Face Amount Capital Trusts Capital Markets - 2.8% $ State Street Capital Trust III, 8.25% due 12/29/2049 (c) State Street Capital Trust IV, 5.991% due 6/01/2067 (c) Commercial Banks - 4.0% Abbey National Capital Trust I, 8.963% due 12/29/2049 (c) BB&T Capital Trust IV, 6.82% due 6/12/2077 (c) Barclays Bank Plc, 5.926% due 9/29/2049 (c)(e) Dresdner Funding Trust I, 8.151% due 6/30/2031 (e) HSBC Capital Funding LP/Jersey Channel Islands, 10.176% due 12/29/2049 (c)(e) Huntington Capital III, 6.65% due 5/15/2037 (c) Consumer Finance - 0.4% Capital One Capital III, 7.686% due 8/15/2036 Diversified Financial Services - 1.0% JPMorgan Chase Capital XXI, 4.065% due 5/15/2077 (c) Insurance - 4.9% Aon Corp., 8.205% due 1/01/2027 Ace Capital Trust II, 9.70% due 4/01/2030 Mangrove Bay Pass-Through Trust, 6.102% due 7/15/2033 (c)(e) Thrifts & Mortgage Finance - 0.8% Astoria Capital Trust I Series B, 9.75% due 11/01/2029 Webster Capital Trust IV, 7.65% due 6/15/2037 (c) Total Capital Trusts (Cost - $158,838,270) - 13.9% Shares Held Preferred Stocks Commercial Banks - 3.9% Royal Bank of Scotland Group Plc Series L, 5.75% Santander Finance Preferred SA Unipersonal, 6.50% Santander Finance Preferred SA Unipersonal, 6.80% Wachovia Corp. Series J, 8% Diversified Financial Services - 4.2% Bank of America Corp., 6.625% Bank of America Corp. Series L, 7.25% (a) Citigroup, Inc. Series AA, 8.125% Citigroup, Inc. Series T, 6.50% (a) CoBank ACB, 7% 5 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Shares Industry Held Preferred Stocks Value ING Groep NV, 6.125% $ Electric Utilities - 3.0% Alabama Power Co., 6.50% Entergy Louisiana LLC, 6.95% Interstate Power & Light Co. Series B, 8.375% Insurance - 8.3% ACE Ltd. Series C, 7.80% Aegon NV, 6.50% Arch Capital Group Ltd. Series A, 8% Arch Capital Group Ltd. Series B, 7.875% Aspen Insurance Holdings Ltd., 7.401% (c) Axis Capital Holdings Ltd. Series B, 7.50% (c) Endurance Specialty Holdings Ltd. Series A, 7.75% PartnerRe Ltd. Series C, 6.75% RenaissanceRe Holding Ltd. Series D, 6.60% Real Estate Investment Trusts (REITs) - 1.8% iStar Financial, Inc. Series I, 7.50% Sovereign Real Estate Investment Corp., 12% Thrifts & Mortgage Finance - 2.0% Fannie Mae, 8.25% Fannie Mae Series R, 7.625% Freddie Mac Series Z, 8.375% 50 Roslyn Real Estate Asset Corp. Series D, 8.88% (c) Wireless Telecommunication Services - 1.1% Centaur Funding Corp., 9.08% Total Preferred Stocks (Cost - $249,850,490) - 24.3% Face Amount Trust Preferreds Commercial Banks - 1.8% $ Citizens Funding Trust I, 7.50% due 9/15/2066 KeyCorp Capital IX, 6.75% Diversified Telecommunication Services - 0.7% AT&T Inc., 6.375% due 2/15/2056 Electric Utilities - 0.7% PPL Energy Supply LLC, 7% due 7/15/2046 Insurance - 0.4% W.R. Berkley Capital Trust II, 6.75% due 7/26/2045 Media - 1.8% Comcast Corp., 6.625% due 5/15/2056 Oil, Gas & Consumable Fuels - 0.3% Nexen, Inc., 7.35% due 11/01/2043 Thrifts & Mortgage Finance - 0.2% Sovereign Capital Trust V, 7.75% due 5/22/2036 Total Trust Preferreds (Cost - $62,899,211) - 5.9% Total Preferred Securities (Cost - $471,587,971) - 44.1% Corporate Bonds Building Products - 0.3% C8 Capital SPV Ltd., 6.64% due 12/29/2049 (c)(e) Capital Markets - 1.2% The Bear Stearns Cos., Inc., 6.40% due 10/02/2017 Credit Suisse Guernsey Ltd., 5.86% due 5/29/2049 (c) Lehman Brothers Holdings, Inc., 6.691% due 9/15/2022 (c) Lehman Brothers Holdings, Inc., 6.875% due 7/17/2037 6 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value Commercial Banks - 25.8% $ BNP Paribas, 7.195% due 6/29/2049 (c)(e)(g) $ Bank of Ireland Capital Funding II, LP, 5.571% due 2/01/2049 (c)(e) Bank of Ireland Capital Funding III, LP, 6.107% due 8/29/2049 (c)(e) Barclays Bank Plc, 6.86% due 9/29/2049 (c)(e) Commonwealth Bank of Australia, 6.024% due 3/29/2049 (c)(e) Credit Agricole SA, 6.637% due 5/29/2049 (c)(e) HBOS Plc, 6.657% due 5/01/2049 (c)(e) ICICI Bank Ltd., 6.375% due 4/30/2022 (c)(e) ICICI Bank Ltd., 7.25% due 8/29/2049 (c)(e)(f) Kazkommerts Finance 2 B.V., 9.20% due 11/29/2049 (c) Lloyds TSB Group Plc, 6.267% due 11/29/2049 (c)(e) Mizuho Capital Investment 1 Ltd., 6.686% due 12/31/2049 (c)(e) Resona Preferred Global Securities Ltd., 7.191% due 12/29/2049 (c)(e) Royal Bank of Scotland Group Plc, 7.648% due 8/31/2049 (c) Royal Bank of Scotland Plc Series MTN, 7.64% due 3/31/2049 (c) SMFG Preferred Capital USD 1 Ltd., 6.078% due 1/29/2049 (c)(e) Shinsei Finance II (Cayman) Ltd., 7.16% due 7/29/2049 (c)(e) Societe Generale, 5.922% due 12/31/2049 (c)(e) Standard Chartered Bank, 7.014% due 12/30/2049 (c)(e) Woori Bank, 6.208% due 5/02/2067 (c)(e) Diversified Financial Services - 6.3% Bank of America Corp. Series K, 8% due 12/29/2049 (c) C10 Capital SPV Ltd., 6.722% due 12/31/2049 (c)(e) ING Groep NV, 5.775% due 12/29/2049 (c) JPMorgan Chase Capital XXI Series U, 4.062% due 2/02/2037 (c) JPMorgan Chase Capital XXV, 6.80% due 10/01/2037 Stan IV Ltd., 7.137% due 7/20/2011 (c) Electric Utilities - 0.5% Duke Energy Carolinas LLC, 5.25% due 1/15/2018 PPL Capital Funding, 6.70% due 3/30/2067 (c) Southern California Edison Co. Series 08-A, 5.95% due 2/01/2038 Gas Utilities - 0.5% Southern Union Co., 7.20% due 11/01/2066 (c) Insurance - 18.5% AXA SA, 6.463% due 12/31/2049 (c)(e) The Allstate Corp., 6.50% due 5/15/2057 (c) The Allstate Corp. Series B, 6.125% due 5/15/2067 (c) American International Group, Inc., 6.25% due 3/15/2087 Chubb Corp., 6.375% due 3/29/2067 (c) Everest Reinsurance Holdings, Inc., 6.60% due 5/01/2067 (c) Liberty Mutual Group, Inc., 7% due 3/15/2037 (c)(e) Lincoln National Corp., 7% due 5/17/2066 (c) Lincoln National Corp., 6.05% due 4/20/2067 (c) 7 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value $ MetLife, Inc., 6.40% due 12/15/2066 $ Nationwide Life Global Funding I, 6.75% due 5/15/2067 Progressive Corp., 6.70% due 6/15/2037 (c) QBE Capital Funding II LP, 6.797% due 6/29/2049 (c)(e) Reinsurance Group of America, 6.75% due 12/15/2065 (c) Swiss Re Capital I LP, 6.854% due 5/29/2049 (c)(e) The Travelers Cos., Inc., 6.25% due 3/15/2067 (c) White Mountains Re Group Ltd., 7.506% due 5/29/2049 (c)(e) ZFS Finance (USA) Trust IV, 5.875% due 5/09/2032 (c)(e) ZFS Finance (USA) Trust V, 6.50% due 5/09/2067 (c)(e) Metals & Mining - 0.4% Aleris International, Inc., 10% due 12/15/2016 Multi-Utilities - 0.1% Puget Sound Energy, Inc. Series A, 6.974% due 6/01/2067 (c) Oil, Gas & Consumable Fuels - 1.1% Enterprise Products Operating LP, 8.375% due 8/01/2066 (c) TransCanada PipeLines Ltd., 6.35% due 5/15/2067 (c) Thrifts & Mortgage Finance - 0.2% Washington Mutual Preferred Funding Delaware, 6.534% due 3/29/2049 (c)(e) Total Corporate Bonds (Cost - $597,337,411) - 54.9% Short-Term Securities Government Agency Note - 1.9% Federal Home Loan Bank, 1.35% due 2/01/2008 Federal Home Loan Bank, 2.50% due 2/21/2008 Beneficial Interest $ SSgA Money Market Fund, 3.62% due 12/31/2030 Total Short-Term Securities (Cost - $60,705,417) - 4.3% Number of Contracts Options Purchased Call Options Purchased 50 S&P 500 Listed Option, expiring March 2008 at 1,385 70 SPX Volatility Index, expiring February 2008 at 25 Total Options Purchased (Premiums Paid - $156,920) - 0.0% Total Investments Before Options Written (Cost - $1,571,922,509*) - 146.6% Options Written Call Options Written 95 S&P 500 Listed Option, expiring February 2008 at $1,350 ) S&P 500 Listed Option, expiring February 2008 at $1,375 ) S&P 500 Listed Option, expiring February 2008 at $1,400 ) S&P 500 Listed Option, expiring March 2008 at $1,440 ) Total Options Written (Premiums Received - $4,947,247) - (0.6%) ) 8 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Value Total Investments, Net of Options Written (Cost - $1,566,975,262) - 146.0% $ Other Assets Less Liabilities - 0.7% Preferred Shares, at Redemption Value - (46.7%) ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of January 3l, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Convertible security. (b) Depositary receipts. (c) Floating rate security. (d) Non-income producing security. (e) The security may be offered and sold to "qualified institutional buyers" under Rule 144A of the Securities Act of 1933. (f) Represents a pay-in-kind security which may pay interest/dividends in additional face/shares. (g) All, or a portion or security, held as collateral in connection with open financial futures contracts.  Financial futures contracts purchased as of January 31, 2008 were as follows: Number of Expiration Face Unrealized Contracts Issue Date Value Depreciation S &P Emini March 2008 $ $ ) 2-Year U.S. Treasury Bonds March 2008 $ ) Total Unrealized Depreciation - Net $ )  Financial futures contracts sold as of January 31, 2008 were as follows: Number of Expiration Face Unrealized Contracts Issue Date Value Appreciation 30-Year U.S. Treasury Bonds March 2008 $ $  Swaps outstanding as of January 31, 2008 were as follows: Unrealized Notional Appreciation Amount (Depreciation) Receive a fixed rate of 3.2325% and pay a floating rate based on 3- month USD LIBOR Broker, Citibank NA Expires, January 2010 $ $ Bought credit default protection on Capital One Financial Corp. and pay 4.175% Broker, Citibank NA Expires, March 2013 $ ) 9 BlackRock Preferred and Equity Advantage Trust Schedule of Investments as of January 31, 2008 (Unaudited) Unrealized Notional Appreciation Amount (Depreciation) Bought credit default protection on Capital One Financial Corp. and pay 4.20% Broker, Deutsche Bank AG Expires, March 2013 $ $ ) Pay a fixed rate of 4.3975% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank NA January 2018 $ ) Total $ 10 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Preferred and Equity Advantage Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Preferred and Equity Advantage Trust Date: March 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Preferred and Equity Advantage Trust Date: March 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Preferred and Equity Advantage Trust Date: March 24, 2008
